LAKE, Justice.
For the reasons set forth in State ex rel. Utilities Commission and Duke Power Co. v. Edmisten, Attorney General, supra, the judgment of the Court of Appeals is reversed and this matter is remanded to that court with direction that it issue its judgment further remanding the matter to the North Carolina Utilities Commissions for the entry by the Commission of an order vacating its order authorizing the said surcharge, and directing Carolina Power & Light Company to refund to the users of its service the revenues collected by it from them pursuant to such surcharge.
Reversed and remanded.